Exhibit 10.1

 

FOURTH AMENDMENT

TO

REVOLVING CREDIT AGREEMENT

 

Fourth Amendment dated as of March 31, 2005 to Revolving Credit Agreement (the
“Fourth Amendment”), by and among KEANE, INC., a Massachusetts corporation (the
“Borrower”) and FLEET NATIONAL BANK and the other lending institutions listed on
Schedule 1 to the Credit Agreement (as hereinafter defined) (the “Lenders”),
amending certain provisions of the Revolving Credit Agreement dated as of
February 28, 2003 (as amended and in effect from time to time, the “Credit
Agreement”) by and among the Borrower, the Lenders, and FLEET NATIONAL BANK in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”).  Terms not otherwise defined herein which are defined in the Credit
Agreement shall have the same respective meanings herein as therein.

 

WHEREAS, the Borrower and the Lenders have agreed to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Fourth
Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.                               Amendment to §9 of the Credit Agreement. 
Section 9 of the Credit Agreement is hereby amended as follows:

 

(a)                                  Section 9.1 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of the text of §9.1(j);
(ii) deleting the period from the end of §9.1(k) and substituting in place
thereof a semicolon and the word “and”; and (iii) inserting immediately after
the end of §9.1(k) the following:

 

(l)                                     other unsecured Indebtedness not
otherwise permitted by this §9.1 in an aggregate principal amount not to exceed
$3,000,000 outstanding at any time.

 

(b)                                 Section 9.3(f)(iii) of the Credit Agreement
is hereby amended by inserting immediately after the words “the Investment by
the Borrower in Newco after October 17, 2003 and prior to March 31, 2004 in an
aggregate amount not to exceed $3,000,000” which appear in §9.3(f)(iii) the
words “and the Investment by the Borrower in Newco after March 31, 2005 in an
aggregate amount not to exceed $9,000,000”.

 

(c)                                  Section 9.5.1(c) of the Credit Agreement is
hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(i)                                     Section 9.5.1(c)(i) of the Credit
Agreement is hereby amended by deleting §9.5.1(c)(i) in its entirety and
restating it as follows:

 

(i)                                     to the extent the aggregate amount of
the purchase price for any single acquisition or series of related acquisitions
which is payable in anything other than the Capital Stock of the Parent (and
such Capital Stock shall have no redemption or repurchase rights prior to a date
which is one (1) year after the Revolving Credit Loan Maturity Date and shall
not have the ability to convert into any form of Indebtedness) exceeds
$10,000,000, the Borrower has provided the Administrative Agent with prior
written notice of such acquisition, which notice shall include a reasonably
detailed description of such Permitted Acquisition;

 

(ii)                                  Section 9.5.1(c)(iv) of the Credit
Agreement is hereby amended by deleting §9.5.1(c)(iv) in its entirety and
restating it as follows:

 

(iv)                              (1) to the extent the aggregate amount of the
purchase price for any single acquisition or series of related acquisitions
which is payable in anything other than the Capital Stock of the Parent (and
such Capital Stock shall have no redemption or repurchase rights prior to a date
which is one (1) year after the Revolving Credit Loan Maturity Date and shall
not have the ability to convert into any form of Indebtedness) exceeds
$10,000,000, not less than five (5) days prior to the consummation of the
proposed acquisition, the Borrower shall have delivered to the Administrative
Agent (A) evidence satisfactory to the Administrative Agent that the Person (or
assets, as the case may be) to be acquired has a positive EBITDA for the most
recent twelve calendar months and had a positive EBITDA for the most recent
fiscal year end, as demonstrated by audited financial statements (or, to the
extent such Person so acquired has no audited historical financial results, the
management prepared financial results of such Person so acquired) but with the
Borrower being permitted to adjust such historical calculations to include in
such calculations of EBITDA reasonable cost savings, expenses and other income
statement or operating statement adjustments which are attributable to the
change in ownership and/or management resulting from such Permitted Acquisition
and are effected on the closing of such Permitted Acquisition, as may be
reasonably acceptable to the Administrative Agent, which adjustments shall be
deemed to have been realized on the consummation of such Permitted Acquisition),
with such results to be in form and substance reasonably acceptable to the
Administrative Agent, provided, however, in each case, in the event that either
no historical financial results are available with respect to the Person to be
acquired, the Person to be acquired is not a separate legal entity, the Borrower
or Subsidiary effecting the acquisition is acquiring only assets of another
Person or, in the Administrative Agent’s reasonable discretion it determines the
historical financial results do not adequately reflect the financial results of
the Person or assets to be acquired, such calculations shall be made with
reference to reasonable estimates of such past performance made by the Borrower
based on existing data and other available

 

2

--------------------------------------------------------------------------------


 

information, such estimates to be reasonably acceptable in all respects to the
Administrative Agent; (B) a Compliance Certificate prepared on a pro forma basis
demonstrating compliance with the financial covenants set forth in §10 hereof
both before and after giving effect to such Permitted Acquisition (with the
Borrower being permitted to include in such pro forma statements reasonable cost
savings, expenses and other income statement or operating statement adjustments
which are attributable to the change in ownership and/or management resulting
from such Permitted Acquisition and are effected on the closing of such
Permitted Acquisition, as may be reasonably acceptable to the Administrative
Agent, which adjustments shall be deemed to have been realized on the
consummation of such Permitted Acquisition); and (C) a certificate from the
chief financial officer of the Borrower to the effect that (I) the Borrower on a
consolidating basis, and the Borrower and its Subsidiaries, on a consolidated
basis, will be solvent both before and after consummating the Permitted
Acquisition and (II) no Default or Event of Default then exists or would result
after giving effect to the Permitted Acquisition; or (2) to the extent the
aggregate amount of the purchase price for any single acquisition or series of
related acquisitions which is payable in anything other than the Capital Stock
of the Parent (and such Capital Stock shall have no redemption or repurchase
rights prior to a date which is one (1) year after the Revolving Credit Loan
Maturity Date and shall not have the ability to convert into any form of
Indebtedness) is equal to or is less than $10,000,000, (x) no Default or Event
of Default then exists or would result after giving effect to the Permitted
Acquisition; (y) the Borrower is in compliance with the financial covenants set
forth in §10 hereof both before and after giving effect to such Permitted
Acquisition; and (z) the Person (or assets, as the case may be) to be acquired
either (I) has a positive EBITDA for the most recent twelve calendar months and
had a positive EBITDA for the most recent fiscal year end, as demonstrated by
audited financial statements (or, to the extent such Person so acquired has no
audited historical financial results, the management prepared financial results
of such Person so acquired) but with the Borrower being permitted to adjust such
historical calculations to include in such calculations of EBITDA reasonable
cost savings, expenses and other income statement or operating statement
adjustments which are attributable to the change in ownership and/or management
resulting from such Permitted Acquisition and are effected on the closing of
such Permitted Acquisition, which adjustments shall be deemed to have been
realized on the consummation of such Permitted Acquisition), provided, however,
in each case, in the event that either no historical financial results are
available with respect to the Person to be acquired, the Person to be acquired
is not a separate legal entity, the Borrower or Subsidiary effecting the
acquisition is acquiring only assets of another Person, such calculations shall
be made with reference to reasonable estimates of such past performance made by
the Borrower based on existing data and other available information; or (II) to
the extent the Person (or assets, as the case may be) has a negative EBITDA for
the most recent twelve calendar months or a negative EBITDA for the most recent
fiscal year end (as demonstrated in the manner set forth in 2(I) above), the
negative EBITDA of the Person (or the assets, as the case may be) does not
exceed $5,000,000;

 

3

--------------------------------------------------------------------------------


 

§2.                               Conditions to Effectiveness.  This Fourth
Amendment shall not become effective until the Administrative Agent receives a
counterpart of this Fourth Amendment, executed by the Borrower, the Required
Lenders and the Guarantors.

 

§3.                               Representations and Warranties.  The Borrower
hereby repeats, on and as of the date hereof, each of the representations and
warranties made by it in §7 of the Credit Agreement (except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement (as amended by this Fourth Amendment) and the other Loan Documents and
changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date), provided,
that all references therein to the Credit Agreement shall refer to such Credit
Agreement as amended hereby.  In addition, the Borrower hereby represents and
warrants that the execution and delivery by the Borrower of this Fourth
Amendment and the performance by the Borrower of all of its agreements and
obligations under the Credit Agreement  as amended hereby are within the
authority of the Borrower and have been duly authorized by all necessary action
on the part of the Borrower.

 

§4.                               Ratification, Etc.  Except as expressly
amended hereby, the Credit Agreement , the other Loan Documents (which, for the
avoidance of doubt, shall included the Guarantees)  and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects and shall continue in full force and effect.  The Credit Agreement
and this Fourth Amendment shall be read and construed as a single agreement. 
All references in the Credit Agreement or any related agreement or instrument to
the Credit Agreement shall hereafter refer to the Credit Agreement as amended
hereby.

 

§5.                               No Waiver.  Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Borrower or any rights of the Administrative Agent or the
Lenders consequent thereon.

 

§6.                               Counterparts.  This Fourth Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

 

§7.                               Governing Law.  THIS FOURTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as a
document under seal as of the date first above written.

 

 

KEANE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

 

John J. Leahy

 

 

 

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

 

 

Name: William S. Rowe

 

 

 

Title: Principal

 

 

 

 

 

KEY CORPORATE CAPITAL INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Kalinowski

 

 

 

 

Name: Jeff Kalinowski

 

 

 

Title: Sr. Vice President

 

5

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (the “Guarantors”) hereby acknowledges and
consents to the foregoing Fourth Amendment as of March 31, 2005, and agrees that
the Guaranty dated as of February 28, 2003 from each Guarantor to the
Administrative Agent and each Lender remains in full force and effect, and each
such Guarantor confirms and ratifies all of its obligations thereunder.

 

 

DATASKILLS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy, Treasurer

 

 

 

 

 

 

 

 

 

KEANE FEDERAL SYSTEMS, INC.

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

 

  John J. Leahy, Treasurer

 

 

 

 

 

 

 

 

 

KEANE SECURITIES CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

 

  John J. Leahy, Treasurer

 

 

 

 

 

 

 

 

 

KEANE BUSINESS TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian T. Keane

 

 

 

 

  Brian T. Keane, Trustee

 

 

 

 

 

 

 

 

 

KEANE CARE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

 

  John J. Leahy, Treasurer

 

6

--------------------------------------------------------------------------------


 

 

KEANE INDIA HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

 

  John J. Leahy, Treasurer

 

7

--------------------------------------------------------------------------------